PD-0172-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
March 25, 2015                                                            Transmitted 3/23/2015 9:02:51 AM
                                                                           Accepted 3/25/2015 10:53:40 AM
                                        NO. PD-0172-15                                        ABEL ACOSTA
                                                                                                      CLERK

                            TO THE COURT OF CRIMINAL APPEALS

                                     No. 01-13-00373-CR

 NORMA CLARK
                                             Appeal from Cause Number 1295757
                                             From the 228th District Court
                                             Harris County
 vs.

 THE STATE OF TEXAS


                       APPELLANT’S FINAL MOTION FOR EXTENSION
                                      FOR 4 DAYS
                               WITH PDR ALREADY FILED


 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

 COMES NOW, NORMA CLARK, and files this Final Motion to Extend Time to File
 PDR, and in support thereof, would respectfully show the Court the following:

                                            I.
 The First Court of Appeals affirmed the trial court’s judgment in an opinion dated
 January 13, 2015. Clark v. State, 01-13-00373-CR, 2015 WL 162257 (Tex. App.—
 Houston [1st Dist.] Jan. 13, 2015, no. pet. h.). One motion for extension was granted
 and the PDR was due on March 16, 2015. The PDR was filed on March 20, 2015.

                                           II.
 Counsel humbly requests this extension due to the fact that counsel suffers from a
 chronic painful condition that has recently caused a disruption in counsel’s work
 schedule and slightly delayed the filing of the PDR in this important and complex
 case.

 Additionally, counsel has been engaged in work in the Harris County Public
 Defender’s Office on many cases, including the following:

        Lenin Lopez, 01-13-01079-CR, reversed and set for retrial in cause #1403196
    Vincent William, #1420283
    Darryle Robertson, 14-15-00132-CR
    Rodney Robins, 01-14-00582-CR
    Craig Beal, 01-12-00896-CR
    Abner Washington, 01-14-00885-CR
    Forest Penton, 14-14-00406-CR
    Leonard Storemski, 14-14-00920-CR
    Felix Irizarry, 14-14-00827-CR
    Eddie Aldape, 14-14-00996-CR
    Leslie Markle, 01-13-01028-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.

                                         III.
Appellant’s attorney requests an extension of 4 days, which is necessary so that the
brief can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court
grants this requested extension of time to file the PDR in the above cause and extend
the time for filing to the date PDR was filed or March 20, 2015.

                                                     Respectfully submitted,

                                                     ALEXANDER BUNIN
                                                     Chief Public Defender
                                                     Harris County, Texas

                                                     /s/ Sarah V. Wood
                                                     SARAH V. WOOD
                                                     Assistant Public Defender
                                                    Harris County, Texas
                                                    Texas Bar Number 24048898
                                                    1201 Franklin, 13th Floor
                                                    Houston Texas 77002
                                                    713.368.0016 (phone)
                                                    713.368.9278 (fax)
                                                    Sarah.Wood@pdo.hctx.net


                             CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Motion to Extend Time to File PDR has been served via the
efile service on the Harris County District Attorney’s Office.


                                       /s/ Sarah V. Wood

                                       Sarah V. Wood